DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: §[0041] states: “The foot support structure 504 of the first non-aisle seat 200B is movable between a deployed use position U1, as shown in figure 3B, and a stowed non-use position U2, as shown in figure 3C, wherein in the stowed non-use position U2 the direct aisle access 20' of the first non-aisle seat 200B is at least enlarged, in particular opened.”
Figure 3B appears to depict the stowed non-use position U2, while figure 3C appears to depict the deployed use position U1. Appropriate correction is required.

Claim Objections
	Claims 12 and 13 are objected to for the following informality:  “aisle access to the second/third seat” should read “aisle access from the second/third seat”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 11-14 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
	Particularly, claim 2 recites “The seating arrangement of claim 1, further comprising a privacy area associated with the first seat”. It is unclear if ‘a privacy area associated with the first seat’ is the same ‘respective privacy area’ associated with ‘a first seat’, in claim 1 or if another privacy area is being claimed. Clarification is required.  
	Likewise, claim 18 recites “The seating arrangement of claim 1, wherein the first seat having a respective privacy area”. Again, it is unclear if this ‘respective privacy area’ is the same ‘respective privacy area’ associated with ‘a first seat’, in claim 1 or if another privacy area is being claimed. Clarification is required.  
	Claim 3 recites “a substantially triangular shape, triangular-prism or rectangular, rectangular-prism or square, or cube shaped”.  With reference to a 3D object, it is unclear what the difference is between, e.g., a triangular shape and a triangular-prism, etc.
	Claims 11 – 14 recite limitations beginning with ‘the aisle access’ and ‘an aisle access’ a total of 5 times regarding the second or third seat. It is unclear if these references to ‘aisle access’ are the same as the ‘direct access to an/the aisle’ in claim 1, or if they are describing a discrete and new  aisle access. Clarify and correct by using the same terminology throughout all of the claims for each respective item.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowty (US 2017/0240283 A1).

	Regarding claim 1, Dowty discloses a seating arrangement for a vehicle cabin (Figs. 21 and 22: seating arrangement for aircraft passenger suites) comprising: 
	a first seat (16: seat, annotated Figs. 21, 22 below) with a respective privacy area (10: aisle suite, Figs. 21 and 22) arranged extending substantially along a longitudinal direction of the vehicle cabin (see Figs. 21 and 22: aisle, 100 and wall, 102 determine the longitudinal direction of vehicle cabin) and having direct access(18: aisle suite entrance, Figs. 21 and 22) to an aisle (100: aisle, Figs. 21 and 22) of the cabin, a second seat (16, annotated Fig. 21) and a third seat (16, annotated Figs. 21) offset relative and angled relative to the longitudinal direction (Figs. 21 and 22), the second seat and the third seat arranged one behind another along the longitudinal direction and laterally offset with respect to the first seat (Figs. 21 and 22), and both the second and third seat having direct access to the aisle (18 and 20: seat entrances, Figs. 21 and 22). (See annotated Figs. 21 and 22 below.)

    PNG
    media_image1.png
    763
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    666
    524
    media_image2.png
    Greyscale
	

	Regarding claim 2, Dowty discloses the seating arrangement of claim 1, further comprising a privacy area associated with the first seat (10: suite, Figs. 21 and 22), (Examiner notes 112b rejection above regarding this limitation) and aligned with the first seat along the longitudinal direction (Fig. 21 and 22).
	Regarding claim 3, Dowty discloses the seating arrangement of claim 1, further comprising a foot support structure associated with the first seat (28: ottoman, Figs, 21 and 22), the foot support structure having a substantially triangular shape, triangular-prism or rectangular, rectangular-prism or square, or cube shaped (see Fig. 21, ottoman is substantially cube-shaped).

	Regarding claim 4, Dowty discloses the seating arrangement of claim 1, wherein the first seat is a forward facing first seat (§[0089]) having a seat axis extending substantially parallel to the longitudinal direction (Fig. 21), and the second and third seats are angled seats each having seat axis extending substantially angled to the longitudinal extension direction of the vehicle cabin (Fig. 21). ([0089] Each suite 10, 12, 14 is elongate and therefore defines a longitudinal suite axis and a lateral suite axis. The longitudinal suite axis can be oriented substantially parallel to the longitudinal axis of the airplane. In this triplet seating arrangement, all seats within the suites can be either directly forward facing or directly rearward facing. Flight attendant and galley components can be located immediately forward and/or rearward of the suites.)

	Regarding claim 5, Dowty discloses the seating arrangement of claim 4, wherein each forward facing seat is an aisle seat (note the first seat has direct access to aisle 100, Figs. 21 and 22)  and each angled seat is a non-aisle seat (note the angled seats, i.e. second seat and third seat, are placed next to wall 102, Figs. 21 and 22), wherein a first non-aisle seat (second seat) is arranged closer to the aisle seat (first seat)  than a second non-aisle seat (third seat), (see annotated Fig. 21).

	Regarding claim 6, Dowty discloses the seating arrangement of claim 1, wherein the first seat is configured as an aisle seat and the second and third seats are configured as non-aisle seats (Figs. 21 and 22).

	Regarding claim 7, Dowty discloses the seating arrangement of claim 1, wherein the second and third seats having identical seat axes arranged angled with respect to a longitudinal axis of the vehicle cabin (annotated Figs. 21 and 22).

	Regarding claim 8, Dowty discloses the seating arrangement of claim 1, wherein the first and second seats are arranged laterally adjacent to each other and the third seat is arranged in front of the second seat (Figs. 21 and 22). 

	Regarding claim 9, Dowty discloses the seating arrangement of claim 1, wherein the second and third seats are arranged one behind another (Figs. 21 and 22) and facing in an inward direction of the vehicle cabin (note second seat and third seat are facing aisle 100, i.e. inward the cabin, Figs. 21 and 22).

	Regarding claim 10, Dowty discloses the seating arrangement of claim 1, wherein the first seat and the second seat are laterally distanced from each other by at least a side utility element (19b: storage trunk, Fig. 22) arranged between the first and second seats.

	Regarding claim 11, Dowty discloses the seating arrangement of claim 1, wherein the second seat having an aisle access (20: suite entrance, Figs. 21 and 22) which is provided between the third seat and a foot support structure (28, Figs. 21 and 22) of the first seat (Figs. 21 and 22).

	Regarding claim 12, Dowty discloses the seating arrangement of claim 11, wherein the aisle access to the second seat (20) is provided in front of the second seat with respect to its respective seat axis (annotated Figs. 21 and 22), wherein the aisle access is substantially running laterally along the first seat and its respective privacy area (see access 20, Figs. 21 and 22).

	Regarding claim 13, Dowty discloses the seating arrangement of claim 12, wherein the aisle access to the third seat (18) extends substantially perpendicular to its respective seat axis (see suite entry 18 in Fig. 21 for the third seat, it is perpendicular to the third seat axis, annotated Fig. 21). 

	Regarding claim 14, Dowty discloses the seating arrangement of claim 1, wherein the third seat having an aisle access which is provided in front of the first and second seats (Figs. 21 and 22).

	Regarding claim 15, Dowty discloses the seating arrangement of claim 1, wherein the first seat having a first foot support structure (28, Figs. 21 and 22) and the second seat having a second foot support structure (24: ottoman, Figs. 21 and 22), wherein the second foot support structure is arranged between the first foot support structure and the third seat (Figs. 21 and 22).
	Regarding claim 16, Dowty discloses the seating arrangement of claim 16, wherein the second foot support structure is movable between a deployed use position and a stowed position (§[0061]: aisle-side ottomans 28 may be stationary due to direct aisle access, while middle suite ottomans 24 may be capable of flipping against the side or rear partition to clear additional space for exit access).

	Regarding claim 17, Dowty discloses the seating arrangement of claim 16, wherein the second foot support structure is narrower than a total distance between the third seat and the first foot support structure (Figs. 21 and 22).

	Regarding claim 18, Dowty discloses the seating arrangement of claim 1, wherein the first seat having a respective privacy area (Examiner notes the 112b rejection above associated with this limitation) having: - two lateral armrests; - a partition wall arranged at least partially surrounding the first seat; - a side utility element; - a divider screen laterally delimiting the respective privacy area of the first seat from respective privacy areas of adjacent seats; and - a foot support structure (see annotated Figs. 21 and 22 below for all).

	Regarding claim 19, Dowty discloses the seating arrangement of claim 1, wherein the second and third seats each having a respective privacy area (10, 12: suites, Figs. 21 and 22) having: - two lateral armrests; - a partition wall arranged at least partially surrounding the corresponding second or third seat; and - a side utility element (see Figs. 21 and 22, and all annotated figures).

    PNG
    media_image3.png
    670
    978
    media_image3.png
    Greyscale
	
	Regarding claim 20, Dowty discloses the method of installing the seating arrangement of claim 1 in an aircraft. 
(§[0056]: The seating arrangements presented in this disclosure are adapted for an airplane)
(§[0152]: While certain embodiments have been described, these embodiments have been presented by way of example only, and are not intended to limit the scope of the present disclosures. Indeed, the novel methods, apparatuses and systems described herein can be embodied in a variety of other forms; furthermore, various omissions, substitutions and changes in the form of the methods, apparatuses and systems described herein can be made without departing from the spirit of the present disclosures. The accompanying claims and their equivalents are intended to cover such forms or modifications as would fall within the scope and spirit of the present disclosures.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valdes et al. (US 2017/0259921 A1) teaches a forward-facing passenger suite with all aisle access. Each including a privacy wall and a seat movable between a seating position and a lie-flat bed position, and adapted to be laterally positioned in the aircraft cabin in respective adjacent outboard, middle and inboard positions. Three of the suites are adapted to be positioned in a longitudinally-offset position in relation to each other and defining respective ingress/egress paths to a cabin aisle extending along a longitudinal axis of the aircraft cabin adjacent the third suite.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647